PER CURIAM:
Cornelia Morris appeals the magistrate judge’s order granting the Defendants’ motion to dismiss her civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the magistrate judge. See Moms v. Potter, No. CA-04-858 (M.D.N.C. Sept. 30, 2005).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 The parties consented to jurisdiction of the magistrate judge under 28 U.S.C. § 636(c) (2000).